Citation Nr: 1211354	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for lumbosacral strain.  

2.  Entitlement to a rating in excess of 20 percent for right leg sciatica.  

3.  Entitlement to a rating in excess of 50 percent for migraine headaches with reactive hypoglycemia.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim for entitlement to a TDIU and continued the ratings assigned for migraine headaches with reactive hypoglycemia (50 percent) and right leg sciatica (20 percent).  

The Board notes that service connection for lumbosacral strain was initially granted in a May 1977 rating decision pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, with a noncompensable rating effective February 2, 1977.  Pursuant to a claim for increased rating, a January 2004 rating decision recharacterized the disability as sciatica of the right leg and implemented 38 C.F.R. § 4.124a, Diagnostic Code 8520; a 20 percent rating effective August 29, 2003 was assigned.  As noted above, the May 2009 rating decision that is the subject of this appeal continued the 20 percent rating assigned for right leg sciatica.  The May 2009 rating decision also made clear that the noncompensable rating for lumbosacral strain remained in effect pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Board acknowledges that the Veteran has only perfected an appeal concerning the issue of entitlement to a rating in excess of 20 percent for right leg sciatica.  Given the procedural history as discussed, however, and in light of the contentions raised by the Veteran regarding symptomatology involving both her back and her right leg, the Board finds that the issue of entitlement to a compensable rating for lumbosacral strain is also before it for appellate review.  

The issue of entitlement to service connection for abdominal pain/spasms has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before it can adjudicate any of the issues on appeal.  

As a preliminary matter, the Board must discuss the complicated procedural history as it relates to the Veteran's service-connected migraine headaches with reactive hypoglycemia.  The Veteran initially filed separate claims for service connection for headaches and hypoglycemia in February 2000.  Both claims were denied in a July 2000 rating decision, which the Veteran appealed.  In June 2004, the Board remanded the claims for additional development.  Prior to the claims being returned to the Board, the AMC granted service connection for migraine headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100; a 50 percent rating was assigned effective February 29, 2000.  See May 2005 rating decision.  It appears from review of the claims folder that the action taken by the AMC was not available to the Board when it received the Veteran's claims folder and adjudicated the issues of entitlement to service connection for a headache disability and a disability manifested by hypoglycemia in January 2006.  In that decision, the Board granted service connection for a headache disability with reactive hypoglycemia; noting that the hypoglycemia was related to the headache disability and citing 38 C.F.R. § 3.310, which pertains to secondary service connection.  The Board's decision was effectuated in a March 2006 rating decision issued by the RO in Waco, which recharacterized the issue as a single disability, migraine headaches with reactive hypoglycemia, and continued the 50 percent rating pursuant to Diagnostic Code 8100.  

Hypoglycemia is defined as an abnormally diminished concentration of glucose in the blood.  Reactive hypoglycemia is defined as hypoglycemia occurring after the ingestion of carbohydrate, with a consequent excessive release of insulin.  See Dorland's Illustrated Medical Dictionary 806 (28th ed. 1994).  These definitions make clear that the rating criteria used to evaluate the Veteran's migraine headaches does not adequately describe this disorder.  The Board also notes that review of the claims folder reveals that the Veteran's glucose was last measured by VA in August 2004.  On remand, the RO/AMC should determine whether this disorder has correctly been rated solely pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The RO/AMC should also request the Veteran's complete laboratory results from the VA facilities in Dallas and Northern Indiana.  

The procedural history as it relates to the Veteran's service-connected lumbosacral strain and right leg sciatica was discussed in the Introduction as a means of explaining why the claim for a compensable rating for lumbosacral strain was before the Board for appellate review.  To recap with added discussion, service connection was initially granted for lumbosacral strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, which was one of the diagnostic codes found under the regulations previously in effect pertaining to the spine.  When the Veteran filed a claim for increased rating in 2003, the RO recharacterized the disability as sciatica of the right leg, implemented 38 C.F.R. § 4.124a, Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve, and assigned a 20 percent rating pursuant to that diagnostic criteria effective August 29, 2003.  The code sheet did not include the previously noncompensably rated lumbosacral strain.  See January 2004 rating decision.  It does not appear, however, that service connection for lumbosacral strain was ever severed.  In fact, the code sheet attached to the May 2009 rating decision that is the subject of this appeal included a noncompensable rating for lumbosacral strain, though the rating criteria was changed to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The rating criteria pertaining to evaluation of disabilities involving the spine make clear that objective neurologic abnormalities are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2011).  Although it appears the RO ultimately did implement a rating for right leg sciatica separate from the lumbosacral sprain, see May 2009 rating decision, the actions undertaken by the RO prior to the issuance of this rating decision must be discussed upon readjudication of the claim for a compensable rating for lumbosacral strain and the claim for a rating in excess of 20 percent for right leg sciatica.  

The Veteran's claim for entitlement to a TDIU was received in March 2009.  In a letter dated that same month, the RO referred to letters dated in September 2008, November 2009, January 2009, and February 2009, which were sent to the Veteran in conjunction with a prior claim for entitlement to a TDIU, but did not provide the notice required by statute.  On remand, the RO/AMC must send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, regarding her claim for entitlement to a TDIU.

The Veteran submitted a VA Form 21-4192, request for employment information, for Arlington Villa in conjunction with her prior claim for entitlement to a TDIU.  In a response received in February 2007, Arlington Villa asked the RO to "please note resident was never at our facility."  The RO attempted to clarify that it was seeking information related to the Veteran's employment at Arlington Villa in a March 2009 letter sent in conjunction with the present claim for TDIU.  No response was received and no further action was taken by the RO in violation of 38 C.F.R. § 3.159(c)(1).  This must be rectified on remand.  

Review of the claims folder reveals that there may be outstanding VA treatment records from the Dallas VAMC, namely those dated between October 2010 and March 2011.  Any outstanding VA treatment records must be obtained on remand.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Recent VA treatment records should also be obtained.  

The Veteran's lumbosacral spine was last evaluated almost seven years ago, during a July 2005 general medical examination.  Her service-connected migraine headaches with reactive hypoglycemia and right leg sciatica were last evaluated in March 2009, approximately three years ago.  When a Veteran claims that her condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination for the purpose of ascertaining the current severity of her service-connected migraine headaches, right leg sciatica, and lumbosacral strain.  A complete evaluation of the reactive hypoglycemia must also be included.  

The RO obtained an opinion in conjunction with the Veteran's claim for entitlement to a TDIU in March 2009.  Review of the opinion reveals that it did not consider the combined effects of all of the Veteran's service-connected disabilities on her employability.  In light of the foregoing, the claim for entitlement to a TDIU must be remanded in order to obtain an opinion that addresses the effect of the Veteran's service-connected disabilities on her ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  This is also important given the pending claims for increased ratings that are also the subject of this appeal, see Rice v. Shinseki, 22 Vet. App. 447 (2009), and in light of a March 2010 VA primary care physician note that reveals the Veteran obtained a test for tuberculosis as a job requirement.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for entitlement to a TDIU; (2) the information and evidence that VA will seek to obtain on her behalf; and (3) the information or evidence that she is expected to provide. 

2.  Obtain the Veteran's treatment records from the Dallas VAMC, dated between October 2010 and March 2011, and since April 2011.  

3.  Obtain the Veteran's complete laboratory results from the VA facilities in Dallas and Northern Indiana.  

4.  Send a follow up request for information from Arlington Villa, as required by 38 C.F.R. § 3.159(c)(1). 

5.  When the foregoing development has been conducted, schedule the Veteran for a VA examination to evaluate the status of her service-connected disabilities.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.  All appropriate tests, to include measurement of the Veteran's blood glucose level, and studies should be conducted and clinical findings, to include the current severity of the Veteran's service-connected low back and right sciatica disabilities, should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (lumbosacral strain, evaluated as zero percent disabling; right leg sciatica, evaluated as 20 percent disabling; and migraine headaches with reactive hypoglycemia, rated as 50 percent disabling) either singly or taken together, render her unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

7.  Finally, readjudicate the issues on appeal, to include a detailed discussion as it pertains to the procedural history of the Veteran's lumbosacral strain and right leg sciatica disabilities and a detailed discussion as to whether the Veteran's migraine headaches with reactive hypoglycemia has correctly been rated solely pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

